Citation Nr: 1606372	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  08-14 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE


Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus (DM) type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel





INTRODUCTION

The Appellant served on active duty from August 1965 to August 1967.  He also had periods of active duty for training (ADT) and inactive duty training (IDT) with the Connecticut Air National Guard from April 1980 until March 1999.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In September 2011, the Board reopened the claim for service connection for hypertension based on the submission of new and material evidence and remanded the merits of that claim for further development.  This matter was again remanded by the Board in March 2013 for additional development.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  Verification of the Appellant's service in the Connecticut Air National Guard was obtained following the 2013 Remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran was not afforded a VA examination to determine whether his hypertension was etiologically related to his herbicide exposure.  The Board notes that the Veteran served in the Republic of Vietnam during his military service, and therefore his exposure to herbicides is presumed.  See Form DD 214. He also has a current diagnosis of hypertension.  Although current VA regulations do not provide for hypertension as a presumptive disability associated with herbicide exposure, the Board also finds that the National Academy of Sciences (NAS), in a 2006 and 2008 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010). As there is evidence indicating that there may be an association between hypertension and herbicide exposure, the Board concludes that an opinion is necessary to determine whether the Veteran's current hypertension was caused by or etiologically related to herbicide exposure during active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his hypertension that are not currently of record. The Veteran must be provided with the necessary authorizations for the release of any treatment records. The AOJ must then obtain and associate the records with the claims file. 
 
2.  After the above development is completed, to the extent possible, the AOJ should send the file for a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of the Veteran's hypertension. 

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

The examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension is caused by or related to his presumed exposure to herbicides during his active duty military service?

In providing the above opinion, the examiner should consider the following:

The NAS 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure. See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  The examiner should of course review the claims file and any pertinent evidence of record as it relates to the Veteran's hypertension.  

3.  Then, the AOJ should readjudicate the claim. If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC). 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




